Citation Nr: 0315793	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  The propriety of the severance of service connection for 
Horner's syndrome with trigeminal neuralgia.

2.  Entitlement to service connection for headaches as 
secondary to Horner's syndrome.

(The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in addition to appealing regional office (RO) determinations 
regarding the propriety of the severance of service 
connection for Horner's syndrome with trigeminal neuralgia, 
entitlement to service connection for headaches as secondary 
to Horner's syndrome, and entitlement to a total disability 
rating based on individual unemployability, the veteran's 
representative has also filed a motion to vacate the Board's 
previous decision of May 2000 on the basis that the Board's 
determination that an April 2000 representative's statement 
did not constitute a substantive appeal as to the issue of 
the propriety of the severance of service connection for 
Horner's syndrome was rendered without due process.  That 
motion need not be addressed because the veteran submitted a 
valid substantive appeal on or about May 23, 2000.  The BVA 
decision was entered approximately two weeks before the VA 
Form 9, dated May 23, 2000.  Therefore, the legal argument 
raised by the representative's motion is  essentially moot.  
In other words, the veteran's appeal of the correctness of 
the severance of service connection remains on appeal and 
will be decided because the Form 9 was timely filed.  

The Board further notes that it is contended that issues of 
entitlement to separate ratings for fibromyalgia, lumbosacral 
strain, and cervical strain, the timeliness of the appeal on 
the issue of the propriety of severance of service connection 
for a congenital lesion of the spine with degenerative 
changes, and whether new and material evidence has been 
submitted to reopen the claim for service connection for 
congenital lesion of the spine with degenerative changes are 
proper matters for current appellate consideration.  However, 
the Board's review of the claims file does not reflect that a 
timely substantive appeal was filed by the veteran with 
respect to any of these issues.  Consequently, the Board 
finds that it does not currently have jurisdiction to 
consider any of these matters.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability will be addressed in a later decision.


FINDINGS OF FACT

1.  Service connection for Horner's syndrome was established 
in October 1996 based on an appropriate weighing of the 
evidence by the RO.  Severance of service connection for 
Horner's syndrome based on additional evidence submitted 
since October 1996 merely amounted to the reweighing of 
evidence to reach a different conclusion, and this cannot 
constitute clear and unmistakable error (CUE) on which to 
base a decision to sever.  

2.  The veteran's headaches are related to service-connected 
disability.


CONCLUSIONS OF LAW

1.  The rating decision of October 1996 did not contain CUE 
in its grant of service connection for Horner's syndrome, and 
service connection for Horner's syndrome was not properly 
severed.  38 U.S.C.A. §§ 1110, 5112(b)(6) (West 2002); 38 
C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2002).

2.  The veteran's headaches are causally related to service-
connected disability.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
Board has determined that the severance of service connection 
for Horner's syndrome was improper and has additionally 
granted service connection for headaches as secondary to 
Horner's syndrome.  Thus, any failure to notify and/or 
develop under the VCAA cannot be considered prejudicial to 
the veteran.  In addition, the January 2003 supplemental 
statement of the case advised the veteran of his rights under 
the VCAA and of the evidence that had been developed during 
the pendency of these claims, and thus, the veteran was aware 
of the evidence that he needed to provide in light of that 
development.  Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002).  The veteran was also provided with the applicable 
law and regulations, and there is no indication that there 
are any outstanding pertinent documents or records that have 
not been obtained or that are not adequately addressed in 
documents already contained in the claims file.  Accordingly, 
the Board finds that further notice and/or development in 
this case is not required under the VCAA.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (2002); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 
166, 170-71 (1994).  Specifically, when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will thereafter be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter, "the Court") has held that 38 C.F.R. § 
3.105(d) places the same burden of proof on the Department of 
Veterans Affairs (VA) when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  

Clear and unmistakable error is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether "clear and unmistakable error" was 
present under 38 C.F.R. § 3.105(a) in a prior determination, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; the error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of clear and unmistakable error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection under section 3.105(d), section 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, 10 Vet. App. at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

To establish a valid claim of CUE, however, it must still be 
shown that '[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator[,] or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2002).

An August 1994 VA outpatient record reflects an assessment of 
possible cluster headaches.

An October 1996 rating decision reflects that service 
connection for Horner's syndrome was established based on 
service medical records, post-service medical evidence, and 
statements from the veteran.  While the service medical 
records did not show a head injury, the rating decision found 
that it was clear from the nature of the disability and from 
the veteran's statements that he was referring to the 
incident of August 1967 when a tent pole fell over and struck 
him in the lower dorsal and upper lumbar area.  Thereafter, 
it was noted that the veteran complained of discomfort in the 
neck, shoulders, dorsal and upper lumbar areas.  Although 
Horner's syndrome was not reported until VA examination in 
March 1992, the examiner expressed the opinion that it was 
secondary to the veteran's reported injury in service, and 
similar opinions endorsed this diagnosis in outpatient 
records.  In fact, July 1996 neurological examination was 
conducted for the expressed purpose of addressing this issue, 
and the examiner offered a similar opinion albeit in 
unequivocal terms.  While noting that the disorder was not 
documented in the records until recently, the July 1996 
examiner believed that the history of a drooping eyelid in 
service was significant for the diagnosis.

Noting that Horner's syndrome's symptoms of constricted 
pupil, ptosis, and facial anhidrosis arose from a lesion at 
C8 to T1, and that the veteran's back injury was described as 
being at the level of the lower dorsal and upper lumbar 
spine, the RO found that the veteran did complain of neck and 
shoulder pain afterwards and that physicians had related the 
condition to service, despite the absence of specific 
evidence of injury to the cervical spine.  As the various 
medical records were unanimous in considering the condition 
as secondary to the in-service injury, the RO resolved 
reasonable doubt in favor of the veteran and granted the 
claim.

January 1997 VA muscles examination revealed the history of 
neck, shoulder and low back complaints following the in-
service tent pole accident.  A January 1997 X-ray of the 
cervical spine was interpreted to reveal slight encroachment 
of the C3-4 neural exit foramen on the left and C5-6 neural 
exit foramen on the right, by posterolateral osteophyte.

VA outpatient records for the period of September 1995 to 
April 1997 were received in June 1997 and reflect periodic 
evaluation for Horner's syndrome.  These records also 
indicate that in October 1995, the veteran complained that he 
still got headaches.

VA visual examination in November 1997 revealed a diagnosis 
that included migraine headaches.

November 1998 VA neurological examination revealed that the 
examiner reviewed the claims file and other available medical 
records and noted that the history of the veteran's headaches 
dated back to an injury while erecting a tent in service.  
The examiner opined that the veteran's headaches, all of 
which were migraine, were in fact caused by Horner's 
syndrome.  

An August 1999 rating decision proposed to severe service 
connection for Horner's syndrome pursuant to 38 C.F.R. 
§ 3.105(a) and (d) (2002).  More specifically, it was noted 
that an October 1985 VA outpatient treatment report 
identified two prior head injuries, one in service and one as 
a result of an automobile accident in 1976.  The veteran also 
reported an episode of loss of consciousness in 1982 which 
required emergency room treatment.  A statement from Dr. S. 
from September 1998 indicates that there had been a diagnosis 
of Horner's syndrome with trigeminal neuralgia following neck 
and spine injury in 1967.  The RO again reviewed the service 
medical records and found that they failed to show any injury 
to the cervical spine or trauma to the head or shoulders.  
The RO also found that there was no evidence to indicate that 
the veteran had headaches immediately following the incident 
or that he suffered from them continuously after service, and 
that the earliest complaints of a problem with headaches in 
the veteran's records occurred in September 1995.  Despite 
this, following November 1998 VA examination, the examiner 
indicated a history of headaches since the tent pole 
incident.  However, an addendum report from another VA 
examiner, Dr. H., reflects his opinion that the veteran's 
headaches of Horner's syndrome may be related to service, but 
that he believed that their origin was secondary to events 
subsequent to service.  Dr. H. further opined that Dr. S.'s 
clinical notes were incorrect in that they were likely based 
on misinformation provided to him when taking the veteran's 
history.  

The RO also noted that in a May 1999 statement, the veteran 
offered an explanation that the September 1985 history was 
inaccurate in that he was relaying the history of his 
father's physical problems and not his own.  The RO concluded 
that the evidence in the record now clearly established that 
the Horner's syndrome for which service connection had been 
established was secondary to trauma which occurred after 
active service, and proposed to severe service connection on 
the basis that the opinion of Dr. H. opined that the 
diagnosis of Dr. S. was based solely on the veteran's history 
provided to the examiner's by the veteran and not on the 
objective findings of military and civilian physicians.

A December 1999 statement from Dr. S. reflects the medical 
history that during basic training in 1967, the veteran 
sustained a neck and spinal cord injury.

At the veteran's personal hearing in February 2000, the 
veteran testified that while constructing a tent during basic 
training, one of the tent poles broke, and part of the pole 
struck the veteran's lower back, and the other part struck at 
the base of his neck (transcript (T.) at p. 2).  He was 
either knocked out or dazed as a result of being struck, and 
was taken to the dispensary (T. at pp. 2-3).  Several days 
later, he was sent to the hospital where X-rays were taken 
and he was given various medications (T. at pp. 3-4).  The 
veteran also noted that he had a headaches and severe neck 
pain following the injury (T. at p. 4).  The veteran also 
noted that physicians had explained to him that his current 
headaches were related to Horner's syndrome (T. at p. 7).  
The veteran acknowledged that he sustained trauma to his nose 
in an automobile accident in 1976, but described the trauma 
as minor in nature (T. at p. 12).  

In a February 2000 rating decision, the RO severed service 
connection for Horner's syndrome based primarily on the fact 
that the injury documented in the service medical records did 
not involve the area of the spine which was associated with 
Horner's syndrome.

A March 2001 VA medical statement from Dr. W. reflects her 
review of the veteran's medical records and opinion that 
service and post-service medical notes indicated neck pain 
was present at the time of the original injury and that 
headaches developed later but were felt to be associated with 
the trauma either as migraines, Horner's, or possibly due to 
fibromyalgia.

In a January 2003 medical statement, Dr. W. indicated that 
the veteran had been followed by her for the previous 20 
years for chronic back pain (neck, upper, mid and lower back 
areas) and fibromyalgias.  She further noted that the medical 
history had been obtained from the veteran and his service 
medical records.



II.  Analysis

Turning first to the issue of severance, the Board has 
carefully reviewed and considered the evidence of record and 
notes that the RO is certainly correct that it is permissible 
in severance cases to consider evidence that was not of 
record at the time of the rating decision in question, and in 
this regard, that evidence includes the medical opinion of 
Dr. H. that has been relied upon as evidence that clearly 
reflects error in the establishment of service connection for 
Horner's syndrome in the October 1996 rating decision.  
However, the Board's review of that opinion does not reflect 
that it is so clear and/or persuasive, and, in any event, 
other governing principles of CUE law warrant a finding that 
severance was not proper.  This subject was explored at 
considerable length by the representative in his brief dated 
April 3, 2003.  Essentially, that presentation is found 
persuasive.

With respect to the specifics of Dr. H., the Board again 
notes that Dr. H. indicated that he could find no supporting 
evidence for head trauma in service, nor chronic headaches.  
He also noted that the veteran had a subsequent automobile 
accident in 1976, an episode of cardiac arrest in 1982, and 
that Horner's syndrome was first documented in 1995.  It was 
the opinion of Dr. H. that migraine headaches suffered by the 
veteran (are either idiopathic or post-traumatic) are non-
related to military service.  Further, Dr. H. opined that the 
Horner's syndrome could be related to trauma to the cervical 
neck structure related to automobile accident, a basilar 
skull fracture suffered at the time of the motor vehicle 
accident, or brain injury in the lateral part of the medulla 
at cardiac arrest (or subsequently).  Dr. H. then goes on to 
comment that the migraine headaches and Horner's syndrome may 
be related, but in either case (related or unrelated), they 
were believed to have had their origin secondary to events 
which occurred after military service.  Dr. H. believed that 
Dr. S.'s clinic notes were incorrect, likely based on 
misinformation provided to him when taking a patient's 
history.  Thus, Dr. H.'s opinion that Horner's syndrome 
and/or headaches could be related to trauma from an 
automobile accident or brain injury from cardiac arrest 
verges on speculation and of diminished probative value.  
Moreover, his opinion that there is no documented in-service 
evidence of such trauma has been contradicted by evidence of 
in-service complaints of neck pain.  

However, as was alluded to above, even if the Board were in 
total agreement that Dr. H. did clearly and persuasively 
articulate that service connection was not warranted, the 
Board would still not be able to affirm severance in this 
matter.  First, the RO acknowledges that the primary reason 
for severance was the lack of specific contemporaneous in-
service evidence of injury to the cervical area that would be 
consistent with a diagnosis of Horner's syndrome.  However, 
the rating decision that established service connection for 
this disability specifically acknowledged that there was no 
such evidence, and still weighed the evidence and found that 
medical opinions and other evidence warranted service 
connection.

The Board further notes that the RO's position and opinion of 
Dr. H. have also not gone unchallenged, with the medical 
statements of Dr. W. indicating that in-service complaints of 
neck pain in part served as the basis for the medical history 
that supported her opinion that Horner's syndrome was related 
to service.  Thus, there continues to be evidence on both 
sides of the issue that requires weighing of the evidence, 
and such weighing of the evidence cannot constitute clear and 
unmistakable error.  As was noted previously, in order to 
establish CUE, there must be more than just a disagreement as 
to how the facts were weighed or evaluated.'"  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995), quoting Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Accordingly, the Board finds that severance of service 
connection for Horner's syndrome with trigeminal neuralgia 
was not  proper.

Having found that severance of service connection for 
Horner's syndrome was not proper, the Board is now permitted 
to reach the issue of entitlement to service connection for 
headaches as secondary to Horner's syndrome under 38 C.F.R. 
§ 3.310(a) (2002), and in this regard, the Board notes that 
there is evidence that links current headaches to such 
disability.

More specifically, the November 1998 VA neurological examiner 
opined that the veteran's headaches, all of which were 
migraine, were in fact caused by Horner's syndrome, and even 
Dr. H. remarked that that the headaches and Horner's syndrome 
may be related.

Thus, the Board notes that several opinions opine a 
relationship between the veteran's Horner's syndrome and 
migraine headaches, that there is no medical opinion squarely 
against such a relationship, and that giving the veteran the 
benefit of the doubt, the Board finds that the evidence 
warrants the grant of service connection for headaches as 
secondary to service-connected Horner's syndrome.


ORDER

Clear and unmistakable error in the grant of service 
connection for Horner's syndrome with trigeminal neuralgia 
not having been shown, severance of service connection for 
Horner's syndrome with trigeminal neuralgia was improper; 
accordingly, service connection for that disability is 
restored.

Service connection for headaches as secondary to Horner's 
syndrome is granted.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



